Title: To Thomas Jefferson from Francis Hopkinson, 23 February 1784
From: Hopkinson, Francis
To: Jefferson, Thomas


        
          Dear sir
          Philada Feby 23d. 1784
        
        I have just now received your favour pr. Mr. Marbois, have not Time to answer in kind, am sorry for your Illness. If your Fever was of the infectious kind you have performed Quarantine. I hope to see you in the Spring. I should not have wrote in such a Hurry, but to inform you that our Philosl. Society is in a promising Way. The Case of Mr. Maddison was this—the Candidates for Election were enter’d on two different pieces of paper. When the Election came on, one of those Papers was missing, in which was Mr. Maddison’s Name, with the Names of other worthy Persons. This Paper has never been found. A Debate ensued and it was finally agreed to put the Names on the paper in hand alone to Vote. I have at last Meeting, again enter’d Mr. Maddison as a Candidate. The Election will be in April and I doubt not but every Voter will be glad of such a Member.
        Hurried as I am, I must tell you that I have framed a Petition to the House of Assembly, which has been sign’d by many respectable names carried into the House—Leave for a Bill. I drew the Bill on Saturday. It will be presented to Day, and from all Appearances (almost to a Certainty) Mr. Rittenhouse will be turned out of all his offices, having been duly convicted of Astronomical and Philosophical Abilities against the Peace and Dignity of the said Commonwealth, &c., &c., and be appointed Astronomer to the State of Pennsylvania, with a Salary of at least £600, probably £750 pr. An. Adieu your’s sincerely,
        
          F: Hopkinson
        
        
          Oh! the Congress—the Congress!
        
      